Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

Applicant's election with traverse of claims 15-25 is on the grounds that the claims allegedly have the requisite unity of invention that they should be considered together. Each of these groups requires novel applications for the claimed Khaya senegalensis extract, neither of which is suggested in the art according to applicant. At a minimum, searching across the full scope of the claimed invention would pose no undue burden according to applicant. For at least these reasons, withdrawal of the restriction and species election requirements is respectfully requested in the reply filed on 3/18/2022.   The traversal is on the ground(s) that the claims allegedly have the requisite unity of invention that they should be considered together. Each of these groups requires novel applications for the claimed Khaya senegalensis extract, neither of which is suggested in the art. At a minimum, searching across the full scope of the claimed invention would pose no undue burden according to applicant.  This is not found persuasive because of the reasons of record and since the prior art of a cosmetic method for maintaining the expression of collagen XVII in the skin and/or the mucous membranes and/or the scalp and/or the skin appendages versus a method for preventing and/or treating diseases involving a loss of gene and/or protein expression of type XVII collagen would be patentably distinct since they involve completely different mechanisms. 

Therefore, claims 26-34 are withdrawn from further consideration as being drawn to non-elected inventions.

The requirement is still deemed proper and is therefore made FINAL.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 37 and 38 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

In claim 37, applicant is claiming “wherein the Khaya senegalensis extract is not in the form of a synergistic anti-aging complex”. While this is noted, it is also noted that applicant has NO support for such a statement in the instant application (originally filed claims, specification, and drawings). It is also clear that applicant has purposely tried to insert such a limitation to carefully carve around KR. As for claim 38, it is not clear where the support for “wherein the cosmetic compositiondoes not contain a Pisum sativum extract” actually is. Once again, applicant is trying to carefully carve around KR but the only problem is that applicant does NOT have support from the originally filed specification, claims and/or drawings for such a statement or claim. Correction and/or explaination is required.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-18, 20-21, 23, 24, 37 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by FR 2758984 A1 (of record). 

FR teaches that Khaya Senegalensis bark is extracted (aqueous-see claim 4) and used for topical use on skin and/or appendages as a noted cosmetic formulation. It is clearly taught in FR that the extract is used at a concentration in the formulation in a range of 0.005 % to 10 % by weight.  Note that 5 % is clearly taught since it is clearly within 0.005 -10 %. FR clearly teaches that the extract can be made into a topical composition for cosmetic use including daytime skin care, product of the solar photoprotector type or into a daytime skin care product with preventative and/or repairing action against the effects of aging, see entire document especially pages 3-6, 11-13. It is also noted that clearly the claimed amount of cosmetically acceptable excipient is used in the examples of FR such as glycerin at 3 % on page 7 of FR. FR also teaches that evaluating HSP’s is an original method for measuring the photoprotective effects of …anti-premature aging of the skin, see pages 2, 3, note topical use for the skin at page 5. Thus, the individual is identified since FR does teach topical application on skin. The claims read on administering the composition to ANYONE since anyone is in need of maintaining skin firmness. Since FR teaches application to the skin the broadest reasonable intrepretation of this claim would be the entire body which reads on anyone since we all have skin all over our bodies. FR performs an aqueous extraction on the Khaya senegalensis, see claim 4 of KR. KR does not have to be an “synergistic anti-aging” complex since this is a product claim and the synergism has to do with unexpected results which the instant applicant does NOT have and this is a 35 USC 102 rejection and NOT a 35 USC 103 rejection. Further, there is no support for such language in the instant specification. 

Clearly the extract and the excipient can be used at the claimed amounts since FR teaches ranges which encompasses these amounts. 




Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-18, 20-25, 35-38 are rejected under 35 U.S.C. 103 as being unpatentable over FR 2758984 A1 (of record) in view of Mukherjee et al. (US 6,440,432). 

FR teaches that Khaya Senegalensis bark is extracted (aqueous-see claim 4) and used for topical use on skin and/or appendages as a noted cosmetic formulation. It is clearly taught in FR that the extract is used at a concentration in the formulation in a range of 0.005 % to 10 % by weight.  Note that 5 % is clearly taught since it is clearly within 0.005 -10 %. FR clearly teaches that the extract can be made into a topical composition for cosmetic use including daytime skin care, product of the solar photoprotector type or into a daytime skin care product with preventative and/or repairing action against the effects of aging, see entire document especially pages 3-6, 11-13. It is also noted that clearly the claimed amount of cosmetically acceptable excipient is used in the examples of FR such as glycerin at 3 % on page 7 of FR. FR also teaches that evaluating HSP’s is an original method for measuring the photoprotective effects of …anti-premature aging of the skin, see pages 2, 3, note topical use for the skin at page 5. Thus, the individual is identified since FR does teach topical application on skin. The claims read on administering the composition to ANYONE since anyone is in need of maintaining skin firmness. Since FR teaches application to the skin the broadest reasonable intrepretation of this claim would be the entire body which reads on anyone since we all have skin. FR performs an aqueous extraction on the Khaya senegalensis, see claim 4 of KR. KR does not have to be an “synergistic anti-aging” complex since this is a product claim and the synergism has to do with unexpected results in a 35 USC 103 rejection, but does not affect the analysis of the product in and of itself. Further, there is no support for such language in the instant specification. 

FR does not teach using maltodextrin with the Khaya senegalensis extract.

Mukherjee teaches that maltodextrin is well known in cosmetics to provide cosmetic effects including treating skin aging, see abstract, col. 2, lines 35-45, col. 3, lines 20-35, the examples and the claims.

It would have been obvious to one having ordinary skill in the art to use the maltodextrin and the Khaya senegalensis extract together since they both were known at the time the invention was made to used in anti-aging cosmetics. 

In the event it is seen that the application of the Khaya Senegalensis bark extract on the skin of anyone will not inherently maintain, and increase the firmness of the skin, of the mucous membranes, the scalp, reducing perspiration of ANYONE (which is NOT being admitted) then it would have been obvious to one having ordinary skill in the art at the time the invention was made to use the Khaya Senegalensis bark extract to maintain, and increase the firmness of the skin, of the mucous membranes, the scalp, reducing perspiration since as FR clearly notes that the composition of the extract will have preventative, and/or repairing action against the effects of aging since collgen is needed to maintain the skin’s elasticity and if one knows that the extract is known to be used to prevent and/or repairing action against the effects of aging then it would have been obvious to use it for increasing and/or maintaining the expression of collagen XVII in the skin and/or mucous membranes and/or the scalp and/or the skin appendages in an effort to maintain the integrity of the collagen since clearly if one is making formulations against the effects of aging then they would want to maintain the integrity of the collagen to fight against the effects of aging such as sagging skin. 

Clearly the extract and the excipient can be used at the claimed amounts since FR teaches ranges which encompasses these amounts. 




Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967. The examiner can normally be reached M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL V. MELLER
Primary Examiner
Art Unit 1655



/MICHAEL V MELLER/           Primary Examiner, Art Unit 1655